Citation Nr: 1028398	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973.  
He had service in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.  

This case has been before the Board of Veterans' Appeals (Board) 
on several occasions, the last time in July 2007.  At that time, 
the Board confirmed and continued the initial 10 percent rating 
for the Veteran's PTSD.  

In January 2010, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's July 2007 decision and 
remanded the matter to the Board for further development and 
readjudication consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its January 2010 decision, the Court found that in July 2007, 
the Board had failed to establish the Veteran's level of 
impairment due to PTSD.  The Court noted that the Veteran had not 
been examined by VA and that the Board had failed to adequately 
explain why such an examination could not be performed.  
Accordingly, the Court found that additional development was 
warranted.

A review of the evidence discloses that since 1993, the Veteran 
has been incarcerated and serving a life sentence at a 
correctional facility in Florida.  

In March 2000, the RO granted the Veteran's claim of entitlement 
to service connection for PTSD and assigned a 10 percent 
disability evaluation, effective October 27, 1997.  The Veteran 
disagreed with that rating, and this appeal ensued.  

In July 2003, the Board identified a need for a current VA 
examination, so that it could assess the level of impairment due 
to the Veteran's PTSD.  Therefore, the Board remanded the case, 
in part, so that such an examination could be scheduled.  The 
Board noted that the Veteran was incarcerated and that if, for 
any reason, VA was unable to examine the Veteran, the reasons 
therefore had to be set out in full.  

In its July 2007 decision, the Board stated that VA had attempted 
to find a VA medical facility that could send a doctor to the 
prison to examine the Veteran.  However, the Board noted that 
those efforts had been unsuccessful and that VA had been unable 
to find examiners who were able, or even willing, to examine the 
Veteran.  Therefore, the Board concluded that under the 
circumstances, VA had exhausted all reasonable options to obtain 
a medical examination.  

In January 2010, the Court found that the Board had not 
explained, with precision, how the RO had sought to find an 
examiner.  Therefore, the Court concluded that the Board had 
failed to provide adequate reasons or bases for its conclusion 
that VA had met its duty to assist the Veteran in the development 
of his claim.  In so concluding, the Court found that the Board 
had erred by not ensuring substantial compliance with its July 
2003 remand order and that such error had to be remedied.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board recognizes the difficulty in examining an incarcerated 
veteran.  M21-1MR, Part III, Sub. iv, Ch. 3, Sec. A, 11, d.  
However, when an examination of an incarcerated veteran is 
required, the RO and/or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator should confer with prison 
authorities to determine whether the veteran should be escorted 
to a VA medical facility for examination by VHA personnel, or 
examined at the prison by 1) VHA personnel; 2) prison medical 
providers at VA expense; or, 3) fee-basis providers contracted by 
VHA.  The personnel designated as Medical Examination 
Coordinators are the Veterans Service Center Manager or the 
appropriate designee, at each RO, and an employee at each VA 
medical center (MC).  M21-1MR, Part III, Sub. iv, Ch. 3, Sec. E, 
19, a.  If a problem cannot be resolved at the local level, VA 
manuals instruct the RO to contact the VA Compensation and 
Pension Service Program Review Staff for assistance.  Id.; see 
Bolton v. Brown, 8 Vet. App. 185 (1995).

In July 2002, during the course of the appeal, the Veteran's 
representative, the Disabled American Veterans, revoked its power 
of attorney to represent the Veteran before VA.  However, 
subsequent records are unclear as to whether the Veteran 
continues to be represented.  For example, the Veteran appeared 
pro se during his most recent Court proceeding.  However, in June 
2010, the Disabled American Veterans submitted a brief on his 
behalf.  Therefore, the Board finds that clarification is 
necessary.  

In light of the foregoing, further development of the record is 
warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must clarify whether the 
Veteran is represented and, if so, by whom.

2.  When the foregoing actions have been 
completed, schedule the Veteran for a 
psychiatric examination to determine the 
extent of impairment attributable to his 
service-connected PTSD.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

In scheduling the examination, the RO 
and/or the local Veterans Health 
Administration (VHA) Medical Examination 
Coordinator should confer with prison 
authorities to determine whether the 
veteran should be escorted to a VA medical 
facility for examination by VHA personnel, 
or examined at the prison by 1) VHA 
personnel; 2) prison medical providers at 
VA expense; or, 3) fee-basis providers 
contracted by VHA.  

If a VA health care professional is 
available but does not perform the 
examination, the RO must explain why such 
health care professional was not directed 
by VA to perform the examination.  

If the Veteran cannot be scheduled for an 
examination for any reason, such as VA or 
Florida law or regulations, the RO must 
cite the applicable law or regulation 
precluding the performance of such an 
examination.  

If the RO determines that the examination 
must be conducted by prison medical 
providers at VA expense or fee-basis 
providers contracted by VHA, VA must 
contact the health care provider by mail to 
confirm that they are going to perform the 
examination.  Any failure to respond or 
negative reply must be noted in writing and 
associated with the claims folder.  

If a problem cannot be resolved at the 
local level, the RO must contact the VA 
Compensation and Pension Service Program 
Review Staff for assistance.  

3.  If the foregoing examination is 
scheduled, the claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of those materials in any report 
generated as a result of this remand. 

The examiner must identify the 
manifestations attributable to the 
Veteran's PTSD and distinguish them from 
those associated with any other psychiatric 
disabilities found to be present.  The 
examiner must also assign the Veteran a GAF 
associated solely with the level of 
impairment due to his PTSD.  

Note:  GAF is the acronym for the score on 
the veteran's Global Assessment of 
Functioning Scale.  That scale is found in 
the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-
IV).  It consists of ratings from 100 down 
to zero and reflects the psychological, 
social, and occupational functioning on a 
hypothetical continuum of mental health 
illness.  The nomenclature in DSM IV has 
been specifically adopted by VA in the 
evaluation of mental disorders.  38 C.F.R. 
§ 4.125, 4.130 (2009).  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2009). 

4.  When the actions requested in parts 1, 
2, and 3 have been completed, the RO must 
undertake any other indicated development 
and then readjudicate the issue of 
entitlement to an initial rating in excess 
of 10 percent for PTSD. 

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

The RO and the Veteran are further advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


